n~
                                                                          TO BE PUBLISHED



              ,*uprerar (~ourf of
                                                                                     A
                                      2005-SC-736-KB
                                                            I7n.r

 KENTUCKY BAR ASSOCIATION                                                           MOVANT



 V.                                   IN SUPREME COURT



 STUART L. LYON
 KBA MEMBER NO. 42900                                                        RESPONDENT


                                  OPINION AND ORDER


        Respondent, Stuart L. Lyon, was admitted to the practice of law in the

Commonwealth of Kentucky on July 8, 1960 . His bar roster address is Legal Arts

Building, 200 South 7th Street, Suite 305, Louisville, Kentucky 40202 .

       On April 1, 2003, Respondent entered a guilty plea pursuant to North Carolina v.

Alford , 400 U .S. 25, 91 S .Ct. 160, 27 L.Ed .2d 162 (1970), to one count of perjury in the

first degree, a class D felony . Upon entry of his plea, Respondent was automatically

suspended pursuant to SCR 3 .166 . Also, as a result of his plea, the Inquiry

Commission, on April 23, 2003, issued a two-count charge . Count I alleged

Respondent violated SCR 3.130-8 .3(b), which provides : "it is professional misconduct

for a lawyer to: commit a criminal act that reflects adversely on the lawyer's honesty,

trustworthiness, or fitness as a lawyer in other respects ." Count II alleged Respondent

violated SCR 3.130-8 .3(c), which provides : "It is professional misconduct for a lawyer to

engage in conduct involving dishonesty, fraud, deceit, or misrepresentation ."
        Respondent argued for an evidentiary hearing to prove he was not actually guilty

 of the crime, but the Trial Commissioner ruled that conviction of a felony forecloses

 inquiry into the Respondent's guilt or innocence and that the conviction itself was the

 ethical violation for which he was being charged .

        Respondent was granted, however, the right to an evidentiary hearing on

whether aggravating or mitigating factors were present so as to affect Respondent's

discipline . The hearing was held in March of 2005. At the hearing, Respondent

explained the perjury charge arose from his testifying in Jefferson District Court,

Probate Division, that the purported Last Will and Testament of Leathean Frazier was,

in fact, her will, and that he had witnessed its execution . The will had been prepared by

Nick VanMeter, then a licensed practitioner who shared offices with Respondent. In

reality, VanMeter had forged the entire will, including the signatures of the testatrix and

Respondent in order to allow a previously disinherited nephew an inheritance to which

he was not entitled . VanMeter requested Respondent go to a probate hearing to prove

the will . When VanMeter presented the will to him in court, Respondent claims his

signature appeared authentic, so he testified in accordance with that belief.

       Respondent had been a sole practitioner for over forty years, handling lower

court misdemeanor criminal work and a few bankruptcies and personal injury cases.

He had an office-sharing relationship with Nick VanMeter for twelve years .

       Respondent presented several mitigating factors, including, without limitations:

(1) absence of any prior disciplinary record ; (2) absence of a profit motive ; (3)

cooperative attitude with the Kentucky Bar Association ; (4) remorse and no likelihood of

any future offenses . Respondent called several witnesses, including a retired district

judge, all of whom testified to his good character and honesty .
        After hearing all the evidence, the Trial Commissioner recommended

Respondent be suspended from the practice of law for five (5) years without any credit

for time served . Respondent appealed to the Board of Governors on the sole issue of

whether Respondent should be given credit for the time that he had been and continues

to be automatically suspended .

       After a report by a Board member and deliberation, The Board made the

following decisions and recommendations : All 18 members voted Respondent was

guilty of violating SCR 3 .130-8 .3(b) and SCR 3.130-8 .3(c) ; 10 members voted for a four

year, nine month suspension beginning as of the date of the guilty plea in April of 2003 ;

6 members voted for a five year suspension, beginning as of the date of the guilty plea

in April of 2003; one member voted for a five year suspension to begin from the date of

this Court's Order; one member voted for permanent disbarment .

       We adopt the finding of the Board of Governors regarding Respondent's guilt.

We also find the appropriate discipline shall be a four year nine month suspension'

from the practice of law, beginning as of the date of the temporary suspension on April

2, 2003.

       Thus, it is ORDERED that:

       1) Stuart L . Lyon is hereby suspended from the practice of law in the

Commonwealth of Kentucky for four years and nine months, commencing from the date

of his original suspension on April 2, 2003 pursuant to SCR 3 .166.

       2) That at the end of this suspension Lyon shall be required to reapply for

admission to the Kentucky Bar, and that such application be reviewed under the

provisions of SCR 3.505, SCR 2.040, and SCR 3 .510.



 SCR 3 .510(4)
        3) Pursuant to SCR 3.390, Lyon shall provide notice to any clients, if applicable,

he currently represents of his inability to provide further legal services, to notify all

courts in which he has matters pending of his suspension and to provide the Director of

the Kentucky Bar Association with a copy of all such letters simultaneously with their

mailing .

       4) In accordance with SCR 3.450, Lyon is directed to pay all costs associated

with the disciplinary proceedings against him, said sum being $1,361 .47, and for which

execution may issue from this Court upon finality of this Opinion and Order.

       All concur.

              ENTERED : December 22, 2005.
COUNSEL FOR MOVANT :
Bruce K. Davis, Executive Director

Dana Cox Nickles
Deputy Bar Counsel
Kentucky Bar Association
514 West Main Street
Frankfort, KY 40601


COUNSEL FOR RESPONDENT:

Michael L . Maple
123 S . Seventh Street
Louisville, KY 40202-2703